Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Response to Amendment
3.	In response to the office action mailed on 09/03/2020, applicant filed an RCE on 01/04/2021, amending claims 1 and 10.  The pending claims are 1-18. 
Terminal Disclaimer
4.	The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent 10984195 (US Application 15/631,902) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


	EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Theodore A. Wood on 04/07/2021.
The application has been amended as follows:
In the claims:
(Claim 1) A method comprising: 
accessing from a server, via a processor, a semantic model, the semantic model being stored in a storage medium as part of a query-responsive data source stored in a data storage system configured to store structured or unstructured data, the semantic model having a grammar syntax supporting an expression including a combination of at least one of a semantic model class and an instance of a semantic model class, the semantic model defining at least one chain of properties for the expression; 
specifying, using the processor, at least one missing property specification for at least one of a semantic model class and an instance of a semantic model class for the semantic model, the at least one missing property specification defining constraints for a use of at least one missing property with the at least one of a semantic model class and an instance of a semantic model class, wherein the constraints comprise a specified range of values for the at least one missing property; 
adding, by the processor, the at least one missing property specification to the at least one chain of properties for the expression of the semantic model, the at least one missing property specification added to the semantic model to be referenced in a validation and translation of an expression including a combination of at least one of the class and the instance of a class having 
generating, by the processor, a record of the semantic model including the at least one missing property specification added thereto; 
storing, by the processor, the record of the semantic model in a data storage device; 
in response to receiving a query comprising a comparison statement, translating, by the processor, the query into a translation query at least in part by resolving one or more ambiguities for the comparison statement based on application of the comparison statement to the at least one chain of properties for the expression; and 
performing, by the processor, a search based on the translation query and the stored record of the semantic model including the at least one missing property specification, and generating a result corresponding to the received query.


(Claim 10) A system comprising:
a memory storing processor-executable instructions; and
a processor to execute the processor-executable instructions to cause the system to:
access a semantic model, via the processor, the semantic model being stored in a storage medium as part of a query-responsive data source stored in a data storage system configured to store structured or unstructured data, the semantic model having a grammar syntax supporting an 
specify, using the processor, at least one missing property specification for at least one of a semantic model class and an instance of a semantic model class for the semantic model, the at least one missing property specification specifying constraints for a use of at least one missing property with the at least one of a semantic model class and an instance of a semantic model class, wherein the constraints comprise a specified range of values for the at least one missing property;
add, by the processor, the at least one missing property specification to the at least one chain of properties for the expression of the semantic model, the at least one missing property specification added to the semantic model to be referenced in a validation and translation of an expression including a combination of at least one of the class and the instance of a class having one of the at least one missing property specified therewith, the at least one missing property specification indicating constraints on use and application of one or more properties of the at least one chain of properties for the expression and the at least one chain of properties including a portion of a specified property chain not including each and every property of the specified property chain; 
generate, by the processor, a record of the semantic model including the at least one missing property specification added thereto; 
store, by the processor, the record of the semantic model in a data storage device;
in response to receiving a query comprising a comparison statement, translate, by the processor,  the query into a translation query at least in part by resolving one or more ambiguities 
perform, by the processor, a search based on the translation query and the stored record of the semantic model including the at least one missing property specification, and generate a result corresponding to the received query.

Allowable Subject Matter
6.	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest accessing a semantic model, specifying and adding at least one missing property specification to the at least one chain of properties for the expression of the semantic model, the at least one missing property specification added to the semantic model to be referenced in a validation and translation of an expression including a combination of at least one of the class and the instance of a class having one of the at least one missing property specified therewith, the at least one missing property specification indicating constraints on use and application of one or more properties of the at least one chain of properties for the expression and the at least one chain of properties including a portion of a specified property chain not including each and every property of the specified property chain; and  in response to receiving a query comprising a comparison statement, translate the query into a translation query at least in part by resolving one or more ambiguities for the comparison statement based on application of the comparison statement to the at least one chain of properties for the expression; and perform a search based on the translation query and the stored record of 
Dependent claims 2-9 and 11-18 are allowed for being dependent and further limiting independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659